I concur in the opinion of my brother HAIGHT for reversal, but deem it proper to add a word explanatory of my position. In the case of Schlesinger v. Gilhooly (189 N.Y. 1) I dissented from the decision in an opinion. While I retain the views then expressed, I recognize fully the effect of the decision there made and accept it as a binding authority declaring the law to be that a bank acquiring, in good faith for value, commercial paper void between the parties for usury may recover thereon. In that case, however, the recovery was sought to be upheld on two separate grounds, the Banking Laws, State and National, and the Negotiable Instruments Law. Had a majority of the court placed their decision on either ground I should have felt the decision binding not only as to the point actually decided, but as to the propositions on which the decision was founded. I understand, however, that while my opinion in its entirety commanded the assent of two only of my associates, the member of the majority who based his decision on the effect of the Negotiable Instruments Law expressed his approval in that part which dealt with the effect of the Banking Laws, though it may be that approval was obiter, his action proceeding on a different question. Therefore, for the reasons stated in my former opinion as well as for those stated in the opinion of my brother HAIGHT, now rendered, I concur in the reversal of the judgment appealed from.